DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1, 5, 7 and 8, the claim elements:
“a processing device including a receiving module configured to receive”
“a domain adaptation module configured to characterize”
“the machine learning algorithm configured to train”
“an output module configured to output”
 “processing module is configured to train”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 5 and 7-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for paragraph 43 “the term "module" refers to processing circuitry that may include an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 recites the limitation "processing module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “processing module” cannot be found in either claim 1 or 5.  The Examiner believes “processing module” should be amended to recite either a “processing device” or a “receiving module”.  Appropriate correction is required.  

Claim 6 is also rejected under 35 USC 112(b) because claim 6 depends on claim 5.

Claim 7 recites the limitation "processing module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “processing module” cannot be found in either claim 1 or 5.  The Examiner believes “processing module” should be amended to recite either a “processing device” or a “receiving module”.  Appropriate correction is required.  

Claim 8 recites the limitation "processing module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “processing module” cannot be found in either claim 1 or 5.  The Examiner believes “processing module” should be amended to recite either a “processing device” or a “receiving module”.  Appropriate correction is required.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US 2018/0114332 A1).

Consider claim 1 (and similarly applied to claim 11), Desai discloses a system for analyzing images, comprising: (abstract)
a processing device including a receiving module configured to receive an image associated with a target domain; (abstract; a computer - implemented method for adaptive object recognition for a target visual domain given a generic machine learning model)
a domain adaptation module configured to characterize one or more features represented in the received image based on a domain adaptation model, the domain adaptation model generated using a machine learning algorithm to train the domain adaptation model, (abstract; Creating, by a processing device, an adapted model and identifying classes of the target visual domain using the generic machine learning and a domain-constrained machine learning model based at least in part on the generic machine learning model such that the domain-constrained machine learning model is restricted to recognize only the identified classes of the target visual domain.)  the machine learning algorithm configured to train the domain adaptation model based on one or more source domain images associated with a source domain, one or more previously acquired images associated with the target domain, and acquired characterization data associated with the target domain; and (see at least paragraphs 27-28, 33;  The adaptation training procedure generates training instances using images that match the contextual specification of the target visual domain. Given an image matching the target visual domain, an object detection mechanism extracts existing objects, and, for each object, a generic machine learning model stored in each device is used to generate machine learning model features)
an output module configured to output the received image with characterization data identifying one or more features characterized by the domain adaptation module.  (paragraph 72; a list of candidate labels for each object image can be output; paragraph 82 the machine learning model outputs a prediction vector)

Consider claims 2 and 12, Desai discloses the claimed invention wherein the source domain includes at least one of a first geographic scenario (read as location) and a first temporal scenario (read as time), and the target domain includes at least one of a second geographic region and a second temporal scenario. (read as context attributes such as location, time, weather, etc) (paragraph 43)

claims 3 and 13, Desai discloses the claimed invention wherein the source domain is associated with data acquired via a first modality and the target domain is associated with data associated with a second modality.  (paragraphs 26-28; read as image database) 

Consider claims 4 and 14, Desai discloses the claimed invention wherein the data associated with the first modality includes optical image data, (paragraphs 26-28; read as image database)  and the data associated with the second modality includes optical image data and ground truth data acquired from another sensor.  (paragraphs 108 and 123; verified for truthfulness)

Consider claims 8 and 18, Desai discloses the claimed invention wherein the processing module is configured to train the domain adaptation module using a multi-task learning algorithm, the multi- task learning algorithm configured perform a first task that includes characterizing the one or more features based on image data, and a second task that includes characterizing the one or more features based on additional data in the target domain.  (paragraph 50; The training instance generation module 112 runs on each participating device . It can include an object proposal algorithm targeted for fast and accurate extraction of object images from each selected image , and a generic machine learning model . The generic machine model takes the proposed objects and automatically generates labeling recommendations to the user of the device . The user selects a label for the object . The image features are simultaneously extracted from a hidden layer of the generic machine learning model . The label and image features form a training instance for the target visual domain)
claims 10 and 20, Desai discloses the claimed invention wherein the machine learning algorithm is a deep learning algorithm configured to cause the processor to generate the domain adaptation model using a neural network.  (paragraphs 28, 46, 71)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Keserich (US 10,839,262 B2).

Consider claims 9 and 19, Desai discloses the claimed invention except for wherein the acquired characterization data is selected from at least one of radar data and lidar data.  
In related art, Keserich discloses the acquired characterization data is selected from at least one of radar data and lidar data.  (col. 14, lines 38-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Keserich into the teachings of Desai to effectively converge to an optimal and acceptable level of performance.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art Directed to State of Art
Venkataramani (US 2020/0118043 A1) is relevant prior art not applied in the rejection(s) above.  Venkataramani discloses an acquisition subsystem configured to obtain images corresponding to a target domain.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665